



COURT OF APPEAL FOR ONTARIO

CITATION: Wiseau Studio, LLC v. Harper, 2021 ONCA 532

DATE: 20210723

DOCKET:
M52634
, M52157 & M52464 (C68580)

Doherty, Pepall and Trotter JJ.A.

BETWEEN

Wiseau Studio, LLC and Tommy Wiseau d.b.a.
    Wiseau-Films

Plaintiffs/Defendants by Counterclaim (Appellants)

and

Richard Harper, Fernando Forero McGrath, Martin
    Racicot d.b.a. Rockhaven Pictures, Room Full of Spoons Inc., Parktown Studios
    Inc. and Richard Stewart Towns

Defendants/Plaintiffs by Counterclaim (Respondents)

No one appearing for the appellants

Matthew Diskin and Meredith Bacal, for the respondents

Heard: In writing

A motion by the respondents for an order dismissing the
    appeal.

REASONS FOR DECISION

[1]

On June 2, 2021, this panel affirmed that part of the order of Thorburn
    J.A., dated January 15, 2021, requiring the appellants to post security for
    costs of the trial and the appeal as a condition precedent to proceeding with
    the appeal. The security was to be posted by July 7, 2021. The order further
    provided that the respondents could move
ex parte
in writing before
    this panel for an order dismissing the appeal if the security was not posted by
    July 7, 2021.
[1]


[2]

The appellants have commenced an application for leave to appeal to the
    Supreme Court of Canada from our order requiring security for costs. The
    appellants also sought a stay of the order requiring security for costs pending
    its application for leave to appeal to the  Supreme Court of Canada. The stay
    was refused by Fairburn A.C.J.O. on July 7, 2021.

[3]

This panel also received correspondence from counsel for the appellants
    on July 7, 2021, indicating the appellants could not comply with the security
    for costs order and seeking a stay of that order. The appellants were advised
    that any motion to stay or vary this courts order had to be made on proper
    notice and in accordance with the applicable rules. As of July 19, 2021, no
    motion had been brought.

[4]

The security for costs order has not been complied with by the
    appellants. We see no reason not to dismiss the appeal for want of compliance
    with that order. The appeal is dismissed.

[5]

The respondents are entitled to the costs of this motion and any costs
    associated with the appeal. We fix those costs at $5,000, inclusive of
    disbursements and relevant taxes.

Doherty J.A.

S.E. Pepall J.A.

G.T. Trotter J.A.





[1]

The material filed by the respondents did not include a copy
    of the formal order made by this panel on June 2, 2021. If that order has not
    been taken out, the respondents should do so forthwith.


